Name: 2009/63/EC: Commission Decision of 20 November 2008 defining a format for the submission of the information by Member States in accordance with Article 7(4)(b)(iii) of the Regulation (EC) No 850/2004 of the European Parliament and of the Council (notified under document number C(2008) 6917) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  deterioration of the environment;  information technology and data processing
 Date Published: 2009-01-27

 27.1.2009 EN Official Journal of the European Union L 23/30 COMMISSION DECISION of 20 November 2008 defining a format for the submission of the information by Member States in accordance with Article 7(4)(b)(iii) of the Regulation (EC) No 850/2004 of the European Parliament and of the Council (notified under document number C(2008) 6917) (Text with EEA relevance) (2009/63/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 850/2004 of the European Parliament and of the Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (1), and in particular Article 7(4)(b)(iii), 7(6) and Article 17(2) thereof, Whereas: (1) Experience with the application of the derogation laid down in Article 7(4)(b) is still lacking. The notifications will contribute to its review to be carried out before 31 December 2009 pursuant to Article 7(7) and to the report on the application of the Regulation pursuant to Article 12(6). (2) The authorised operations shall be individually notified to the other Member States and the Commission. The notification should be efficient and focussed on the genuinely necessary information in order to avoid unnecessary burdens for the Member States and the Commission. (3) The notification should be clear and should aim for avoiding ambiguous information. To this end the questions under points 1, 2 and 3 are worded in a manner that only allows answers in a standardised or commonly agreed format. (4) The questionnaire includes a reference to the authorisation number and place, which enables a retrieval of the complete authorisation of the derogation and the justification for it, if necessary. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste (2), HAS ADOPTED THIS DECISION: Article 1 The questionnaire set out in the Annex to this Decision is hereby adopted. Article 2 The Member States shall use the questionnaire as a basis for their notification pursuant to Article 7(4)(b)(iii) of Regulation (EC) No 850/2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 November 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 158, 30.4.2004, p. 7; corrected version in OJ L 229, 29.6.2004, p. 5. (2) OJ L 114, 27.4.2006, p. 9. ANNEX Items to be notified pursuant to Article 7(4)(b)(iii) of Regulation (EC) No 850/2004 1. Authorisation of the exemption: 1.1. Name of the competent authority: 1.2. Address of the competent authority: 1.3. Authorisation identification number: 1.4. Date of the permission: 1.5. Authorisation holder (company name): 1.6. Authorisation holder address: 2. General description of waste: 2.1. Six digit code as laid down in Commission Decision 2000/532/EC (1) as amended: 2.2. Waste name as laid down in Decision 2000/532/EC as amended: 2.3. Approved amount in tonnes: 2.4. POP(s) substance (2) and concentration exceeding the limit laid down in Annex IV: 3. Description of treatment technology: 3.1. Pre-treatment required: yes/no (3) namely: solidification (3)/stabilisation (3)/ other pre-treatment methods (3): 3.2. Final storage: Salt mine (3)/safe, deep, underground, hard rock formations (3)/hazardous waste landfill (3) 3.3. Name of final storage site: 3.4. Address of final storage site: 4. Summary of justification of environmental preferability of the management compared with the destruction or irreversible transformation of the POPs content in the waste (e.g. addressing the emissions of POPs, other emissions and risks or uncertainties of the operation): 5. Website address or other reference where to find more information on the authorisation and the justification of the exemption, if available: (1) OJ L 226, 6.9.2000, p. 3. (2) Name in accordance with the substance name laid down in Annex IV. (3) Cross out the wrong answer(s).